022DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8 and 13 are amended
Claims 6-15 are pending in the application and are presented to be examined upon their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Examiner acknowledges the supplemental  response amending claims 8 and 13. Claims 6-15 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Claims 8 and 13 recite, “wherein the management server sets a limit of the number of types of the functions related to the surveying instrument, the function related to the surveying instrument being used without consuming virtual currency within the limit, a limit of the number of surveying instruments to be used with the function related to the surveying instrument, the function related to the surveying instrument being used without consuming virtual currency within the limit, and a limit of a valid period that each function is usable, the function related to the surveying instrument being used without consuming virtual currency within the limit, and the management server further sets unit quantity of virtual currency consumed for the number of types of the functions that exceeds the limit of the number of types, the number of surveying instrument that exceed the limit of the number of the surveying instruments or a period that exceeds the limit of the valid period, in a case where the limits are exceeded.’
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims
Claims 8 and 13 recite, “a limit…,the function…being used without…, surveying instruments to be used with the function…surveying instruments being used…”[see IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Kikuchi (EP3651113A1).
 As per claim 6, Kikuchi discloses a remote operation system (10) (FIG. 1) of a surveying instrument, comprising:
 a surveying instrument (TS1, TS2…TSx)(FIG. 1) including a survey unit (21)(FIG.2) configured to survey a target, [0019], [0021]
a control unit (22) (FIG. 2) configured to control the survey unit, and a communication unit (23)[FIG.2) connected to a communication network (N)(FIG. 1); [0021]
a management server (MS)(FIG. 1) capable of communicating with the surveying instrument through the communication network; [0019]
a remote terminal (RC) (FIG. 1)configured to command the management server to add a function related to the surveying instrument through the communication network;[0019], [0113] and 
a billing system (AS) (FIG. 1)connected to the communication network, wherein the remote terminal is configured to command the management server to consume a quantity of virtual currency corresponding to addition of the function related to the surveying instrument, [0019]
the management server is configured to add the function related to the surveying instrument when the quantity of virtual currency corresponding to addition of the function related to the surveying instrument is consumed based on the command from the remote terminal,[0110],[0112],[0113] 
the billing system is configured to execute a billing process based on billing data corresponding to the quantity of virtual currency, [0001],[0010]
the management server is configured to set a valid period of the function, and when the valid period expires, disable the function and notify a user of expiration of the valid period, [0026]
the management server is configured to set a unit quantity of the virtual currency to be consumed for a unit valid period of the function related to the surveying instrument, and consume virtual currency of a multiple of the unit quantity corresponding to a valid period set to a multiple of the unit valid period, and [0036], [0045]
the management server is configured to set an upper limit of a numerical quantity or the possible number of executions of a function related to the surveying instrument, to be enabled by consuming a first unit quantity of virtual currency, and when the upper limit is exceeded, consume a second unit quantity of virtual currency.[0053], [0056]
As per claim 7, Kikuchi discloses that he remote operation system of a surveying instrument according to Claim 6, wherein the management server is configured not to set the first unit quantity, but to enable execution of the function related to the surveying instrument without consuming virtual currency up to the upper limit. [0053], [0056]
As per claim 9, Kikuchi discloses that the remote operation system of a surveying instrument wherein the function related to the surveying instrument is a maintenance management function of managing a maintenance state of the surveying instrument. [0003]
As per claim 10 Kikuchi disclose that the remote operation system of a surveying instrument wherein the management server is configured to set, as maintenance setting, a date and time when a predetermined maintenance operation is necessary as a maintenance date, give a prior notification before the maintenance date arrives, and when the maintenance date arrives, gives a main notification to notify the arrival of the maintenance date, and stop the main notification when the maintenance setting is canceled [0054]
As per claim 11, Kikuchi disclose a remote operation system(10) (FIG. 1)  of a surveying instrument, comprising:
 a surveying instrument including a survey unit (TS1, TS2…TSx)(FIG. 1) configured to survey a target,  a control unit(22) (FIG. 2)  configured to control the survey unit, and  a communication unit connected to a communication network; 
a management server capable of communicating with the surveying instrument through the communication network;
 a remote terminal configured to command the management server to add a function related to the surveying instrument through the communication network; and a billing system connected to the communication network, wherein the remote terminal is configured to command the management server to consume a quantity of virtual currency corresponding to addition of the function related to the surveying instrument, the management server is configured to add the function related to the surveying instrument when the quantity of virtual currency corresponding to addition of the function related to the surveying instrument is consumed based on the command from the remote terminal, the billing system is configured to execute a billing process based on billing data corresponding to the quantity of virtual currency, and the management server is configured to set an upper limit of a numerical quantity or the possible number of executions of a function related to the surveying instrument, to be enabled by consuming a first unit quantity of virtual currency, and when the upper limit is exceeded, consume a second unit quantity of virtual currency.[see claim 6]
As per claim 12, Kikuchi discloses that the remote operation system of a surveying instrument wherein the management server is configured not to set the first unit quantity, but to enable execution of the function related to the surveying instrument without consuming virtual currency up to the upper limit.[0056]
As per claim 14, Kikuchi discloses that the remote operation system of a surveying instrument wherein the function related to the surveying instrument is a maintenance management function of managing a maintenance state of the surveying instrument. [0004], [0109]
As per claim 15, Kikuchi discloses that the remote operation system of a surveying instrument wherein the management server is configured to set, as maintenance setting, a date and time when a predetermined maintenance operation is necessary as a maintenance date, give a prior notification before the maintenance date arrives, and when the maintenance date arrives, gives a main notification to notify the arrival of the maintenance date, and stop the main notification when the maintenance setting is canceled. [0041]




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692